Exhibit 10.3(h)

 

ADTRAN

 

MANAGEMENT INCENTIVE BONUS PROGRAM

For the CEO, COO and Senior Vice Presidents

 

FISCAL YEAR 2005

 

Purpose

 

The Board of Directors (the “Board”) has established this Management Incentive
Bonus (MIB) program to provide incentives and rewards for certain management and
professional staff of ADTRAN, Inc. (the “Company”). This MIB program has been
designed specifically to provide bonus compensation to authorized participants,
provided the Company achieves defined goals as established from time to time by
the Board.

 

Participants

 

Officers of the Company and key members of the Company’s professional staff are
candidates for participation in the MIB program. The CEO or COO shall select
nominees for participation in the program from among these candidates and
forward such selections to the Board for approval. Nominees shall become
Participants in the MIB program upon Board approval, nominee’s notification by
the CEO or COO of approved participation, and the nominee’s acceptance of the
terms of this MIB program. Upon becoming a Participant, each individual’s
participation shall be effective for the current fiscal year. Participation by
any individual in future MIB programs, if any, shall be at Board’s sole
discretion.

 

Earnings per Share (EPS) Bonus

 

The Company’s 2005 Earnings per Share (EPS), as publicly announced, shall be
employed to measure each Participant’s eligibility for award of EPS Bonus
compensation as well as the amount of that compensation.

 

EPS Bonus Opportunity

 

Provided the Company’s EPS exceeds a specified level, Participants shall become
eligible for EPS Bonus compensation under this MIB program. Attachment A sets
forth the minimum EPS level above which EPS Bonus compensation will be earned,
as well as increased amounts of bonus for EPS above that minimum level.

 

EPS Performance Measurement

 

When determining a Participant’s eligibility for EPS Bonus compensation, the
Board, at its sole discretion, may specify adjustments for certain events
including, but not limited to, gains or losses from investments; payments to
Participants as contemplated under this MIB program; and other unusual events
that the Board, acting in good faith, determines to be necessary and reasonable.
The Board may, at any time, specify other adjustments to the method for
performance measurement, computation of related bonus compensation or scheduled
dates for bonus payment.



--------------------------------------------------------------------------------

Reductions

 

The Board may, at any time and at its sole discretion, reduce participation to a
level less than full participation, or suspend or terminate participation of any
Participant reassigned to substantially different duties, undertaking an
authorized leave of absence, or disqualified for any reason by the Board. Notice
of such reduction, suspension or termination shall be forwarded to the CEO or
COO and the affected Participant in writing. Without limiting the generality of
the above, Participants suspended or discharged for cause or who voluntarily
terminate their employment prior to the scheduled date of payment of MIB
compensation are subject to full disqualification from the program and to
forfeiture of any and all such compensation which may be otherwise payable.

 

Authorization and Payment of Bonus Compensation

 

The amount of each Participant’s bonus compensation shall be computed
immediately following formal announcement of the Company’s financial results for
the fiscal year. Upon review and certification of that computation, the
Company’s Chief Financial Officer (the “CFO”) shall forward a schedule of bonus
computations to the CEO or COO for payment authorization. Prior to authorizing
payment, the CEO or COO shall review the schedule of bonus computations with the
Board. The Board, acting in good faith, may make adjustments to the bonus
computations to ensure that bonus amounts are consistent with the intent of the
MIB Program. The CFO shall schedule bonus payments within twenty scheduled
workdays following that review.

 

Certain Events

 

In the event of a future change in control of the Company or the occurrence of
certain events indicating imminent change in control of the Company as may be
contemplated in the Company’s most recent stock option program for key
employees, then each Participant shall receive immediate payment of an MIB bonus
in an amount not less than that which would otherwise be earned if the minimum
level of EPS were achieved under the EPS Bonus opportunity or such greater
amount as the Board may determine.

 

Tax Consequences

 

Participants shall be advised that receipt of payments under this MIB program
are currently considered to be ordinary income subject to withholding rules by
Federal, State or local taxing authorities. The Company shall withhold the
minimum amounts specified by such taxing authorities from each Participant’s
gross MIB program compensation, if any.



--------------------------------------------------------------------------------

ATTACHMENT A

 

EPS BONUS OPPORTUNITY

 

ADTRAN MANAGEMENT INCENTIVE BONUS PROGRAM

FOR the CEO, COO and Senior Vice Presidents

 

For the Fiscal Year ending December 31, 2005

 

EPS Minimum Goal

 

For the 2005 fiscal year, the Minimum Goal shall be the Company’s public
announcement of an Earnings per Share (EPS) minimum of $0.90 per share.

 

EPS Bonus Amount

 

The EPS Bonus amount payable to each Participant shall be as follows:

 

EPS Objective

--------------------------------------------------------------------------------

 

Bonus Potential

--------------------------------------------------------------------------------

 

Example Computation

--------------------------------------------------------------------------------

Reported EPS of at least $0.90 but less than $0.97   Bonus amount shall be 10 %
of Base Compensation plus 1% of Base Compensation for each $0.01 of EPSabove
$0.90   With EPS of $0.91, Bonus amount would be 11% of Base Compensation (10%
plus 1%) Reported EPS of $0.97 or greater   Bonus amount shall be 18 % of Base
Compensation plus 2% of Base Compensation for each $0.01 of EPS above $0.97  
With EPS of $1.08, Bonus amount would be 40% of Base Compensation (18% plus 22%)

 

Above assumes six month dilution of EPS due to stock option expense being
reflected in financial statements. (New accounting requirement effective
07/01/2005).